Case: 5:20-cv-00204-KKC-MAS Doc #: 22 Filed: 09/29/20 Page: 1 of 2 - Page ID#: 204




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

 RITCHIE E. MAYES,                              CIVIL ACTION NO. 5:20-204-KKC-MAS

       Petitioner,


 V.                                                      OPINION AND ORDER


 ERNESTO SCORSONE,

       Respondent.



                                           *** *** ***

        Petitioner Ritchie E. Mayes has filed a Petition under 28. U.S.C. § 2254 for a Writ of

 Habeas Corpus and a Motion for a Temporary Injunction. (DE 1, 18). The Commonwealth

 opposes the requested relief, arguing that the petitioner has not exhausted his state court

 remedies. (DE 9). Magistrate Judge Matthew A. Stinnett has recommended that the Court

 deny the Petition —along with any remaining motions— and not issue a Certificate of

 Appealability. (DE 19). As grounds, the magistrate judge contends that the petitioner has,

 indeed, failed to exhaust his state court remedies, and as such, the Court also lacks

 jurisdiction to consider any remaining motions. (Id.). No party has filed any objections to the

 Report & Recommendation.

        Mayes argues that his Speedy Trial Act rights are currently being violated. Under 28

 U.S.C. § 2254(b)(1), a writ of habeas corpus may not be granted unless it appears that a

 petitioner has exhausted all available state court remedies. To exhaust a federal

 constitutional claim, a petitioner must “fairly present” in state court both the operative facts

 and federal legal theory of his or her claim in a procedurally appropriate manner. O’Sullivan
Case: 5:20-cv-00204-KKC-MAS Doc #: 22 Filed: 09/29/20 Page: 2 of 2 - Page ID#: 205




 v. Boerckel, 526 U.S. 838, 848 (1999); Anderson v. Harless, 459 U.S. 4, 6 (1982). The Court

 has reviewed the Report & Recommendation, along with the full record in this case, and

 agrees with the magistrate judge’s analysis: denial is appropriate for failure to exhaust.

 Accordingly, the Court hereby ORDERS that:

    1) the Magistrate Judge’s Report & Recommendation (DE 19) is ADOPTED as the Court’s

       opinion;

    2) Ritchie E. Mayes’ petition for habeas relief under 28 U.S.C. § 2254 (DE 1) and motion

       for a temporary injunction (DE 18) are both DENIED; and

    3) Mayes having failed to make “a substantial showing of the denial of a constitutional

       right,” 28 U.S.C. § 2253(c)(2), a certificate of appealability shall NOT issue.

 Dated September 29, 2020
